Name: 2003/784/EC: Commission Decision of 6 November 2003 authorising Italy to continue trials involving a new oenological practice (notified under document number C(2003) 4099)
 Type: Decision_ENTSCHEID
 Subject Matter: beverages and sugar;  food technology;  Europe
 Date Published: 2003-11-07

 Avis juridique important|32003D07842003/784/EC: Commission Decision of 6 November 2003 authorising Italy to continue trials involving a new oenological practice (notified under document number C(2003) 4099) Official Journal L 289 , 07/11/2003 P. 0022 - 0023Commission Decisionof 6 November 2003authorising Italy to continue trials involving a new oenological practice(notified under document number C(2003) 4099)(Only the Italian text is authentic)(2003/784/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Commission Regulation (EC) No 1795/2003(2), and in particular Article 46(2)(f) thereof,Whereas:(1) In accordance with Article 41(1) of Commission Regulation (EC) No 1622/2000 of 24 July 2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes(3), as last amended by Regulation (EC) No 1410/2003(4), Italy has authorised trials involving the use of pieces and chips of wood in the ageing of wine.(2) These trials have measured the release of wood elements from oak pieces and chips in solutions of alcohol in terms of the area and porosity of those materials and then, on several types of wines, the influence of these elements on the organoleptic qualities immediately after vinification and then after ageing for nine months. It is important to continue these tests in order to clarify the initial results of the experimental trials.(3) Italy has sent the Commission a communication regarding the trials. The Commission has informed the Member States of the results of the latter.(4) Italy has requested the Commission for authorisation to extend those trials for a further period in view of the positive results achieved and has submitted the relevant justification in support of its request.(5) Grapes from the 2003 harvest are now due to be vinified under those trials.(6) In accordance with Article 41(3) of Regulation (EC) No 1622/2000, the Commission must take a decision on this request.(7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1Italy is authorised to continue, on a trial basis, the use of pieces and chips of wood in the process of ageing wine until 31 July 2005, in accordance with the conditions laid down in Article 41(1) of Regulation (EC) No 1622/2000.Article 2This Decision is addressed to the Republic of Italy.Done at Brussels, 6 November 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 262, 14.10.2003, p. 13.(3) OJ L 194, 31.7.2000, p. 1.(4) OJ L 201, 8.8.2002, p. 9.